Citation Nr: 0600895	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an effective date earlier than May 14, 
1998, for a 70 percent evaluation for postoperative 
neuropathy of the right median nerve with hypesthesia over 
the median distribution.

3.  Entitlement to an effective date earlier than May 14, 
1998, for a total disability evaluation for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, so that additional 
development could be undertaken.  On remand, the veteran's VA 
claims folder was transferred to RO in Los Angeles, 
California, the RO with jurisdiction based on the veteran's 
domicile.  Following the completion of the requested actions, 
this case was returned to the Board for further review.  

The issue of the veteran's entitlement to service connection 
for a low back disorder, based on his original claim for 
compensation therefor filed on May 14, 1998, is addressed in 
the Remand portion of this document.  Such remand to the RO 
is through the VA's Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran initiated a claim for increase for his only 
service-connected disability, postoperative neuropathy of the 
right median nerve with hypesthesia over the median 
distribution, on May 14, 1998, and there is shown to be 
complete paralysis of the right median nerve as of March 26, 
1998, but not earlier.

2.  A claim for a total disability evaluation for 
compensation based on individual unemployability (TDIU) was 
initially received by VA on December 11, 1998, and the 
veteran is shown to be unemployable due to service-connected 
disability as of March 26, 1998, but not earlier.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of 
March 26, 1998, but none earlier, for entitlement to a 70 
percent evaluation for postoperative neuropathy of the right 
median nerve with hypesthesia over the median distribution 
have been met.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.326, 3.400 (2005).

2.  The criteria for the assignment of an effective date of 
March 26, 1998, but none earlier, for entitlement to a TDIU 
have been met.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.326, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in December 2003.  All of the actions previously sought 
by the Board through its prior development request appear to 
have been completed in full as directed, and neither the 
veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in February 2004 advised him of the existence of the 
VCAA and its requirements as to all issues, and neither the 
veteran, nor his representative, challenges the sufficiency 
of that notice.  Finally, VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including affording the veteran any needed VA medical 
examinations.  In all, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Claims for Earlier Effective Dates

At the outset, it is noted that the Board's remand of the 
veteran's claim for service connection for a low back 
disorder, which follows, does not impact either of the other 
issues herein addressed on their respective merits.  Notation 
is made that the veteran's original claim for service 
connection for a low back disorder was received by VA on May 
14, 1998, and that any possible grant of service connection 
therefor by future RO or Board action in connection with such 
claim cannot predate May 14, 1998.  The remanded claim for 
service connection for a low back disorder is not therefore 
an inherently intertwined claim as to either effective date 
matter herein on appeal.

It is noted that the assignment of effective dates of awards 
is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
an evaluation and an award of compensation based on an 
original claim or a claim reopened after final disallowance 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.  

Nevertheless, the effective date of an award of increased 
compensation, including a TDIU, can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) held in Swanson v. West, 12 
Vet.App. 442 (1999) that VA must consider all the evidence of 
record, including that which predated a final Board decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability.  See also Hazan v. 
Gober, 10 Vet.App. 511 (1997).  The award of an increased 
rating should normally be effective either on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

In this instance, the veteran argues that he submitted a 
claim for increase for neuropathy of the right median nerve 
on March 14, 1998, and that a 70 percent evaluation should be 
assigned as of that date.  He further alleges that he was 
rendered unemployable by service-connected neuropathy of his 
right median nerve in February 1997 and that he is entitled 
to an effective date for TDIU entitlement of one-year prior 
to his reported application date in May 1998.  

Contrary to the veteran's assertions, the record in no way 
supports his argument that a claim for increase for 
neuropathy of the right median nerve was received by VA in 
March 1998 or that a claim for TDIU entitlement was submitted 
to VA in May 1998.  Evidence on file shows only that a claim 
for increase was received by the RO on May 14, 1998, which 
encompassed as pertinent to this inquiry only his service-
connected neuropathy of the right median nerve.  As well, the 
record clearly reflects that the veteran's initial TDIU claim 
was received by the RO on December 11, 1998.  No other claim, 
be it a formal, informal, or inferred one, is shown by a 
detailed review of the veteran's multi-volume claims folder 
and the associated Chapter 31 subfolder.  Consequently, 
whether earlier effective dates are assignable in this 
instance depends on whether entitlement arose at any point 
during the one-year period immediately preceding the date of 
receipt of each respective claim.  

Entitlement to a 70 percent schedular evaluation for 
postoperative neuropathy of the right median nerve is 
governed by the criteria contained within 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515.  Under that DC, the 70 percent 
evaluation requires a showing of complete paralysis of the 
median nerve on the major (dominant) side with manifestations 
such as the hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; weakened 
wrist flexion; and pain with trophic disturbances.  

Evidence of record discloses that the veteran was medically 
evaluated by VA on March 26, 1998, as part of his application 
for vocational rehabilitation training under Chapter 31.  
Such evaluation revealed a significant impairment of manual 
dexterity with weakness and chronic pain and burning of the 
right hand.  When the veteran was seen on an outpatient basis 
by VA in June 1998, he reported that  a significant change in 
his right median nerve disorder had occurred over the 
preceding year.  On examination, there was noted to be marked 
thenar atrophy resulting in weakness over the median nerve 
distribution.  Electromyography and nerve conduction velocity 
testing followed, the results of which demonstrated severe to 
profound right median neuropathy that could not be localized 
to a specific segment of the nerve, partly because of the 
veteran's intolerance and refusal to finish the study.  The 
possibility was raised by such findings that the degree of 
hand paralysis was complete.  On a VA medical examination in 
November 1998 there was found to be present intrinsic minus-
claw hand deformity in the median nerve distribution.  Absent 
sensation to pinprick was noted throughout the median nerve 
distribution, and it was noted that the veteran was unable to 
feel an 18 gauge needle in his thumb, index, middle fingers, 
or one-half of the thumb.  Significant thenar atrophy and a 
positive Froment sign were present.  In the opinion of the VA 
examiner, there was a resultant loss of the veteran's 
abilities to perform activities of daily living and to 
maintain gainful employment.  

While the foregoing data arguably approximate the criteria 
for the assignment of a 70 percent evaluation under DC 8515 
as of March 26, 1998, thereby warranting an effective date 
change to such date, the record fails to document that level 
of severity prior thereto.  During the one-year prior to the 
filing of the claim for increase of May 14, 1998, entries in 
VA outpatient treatment records, dated in July 1997 and March 
1998, in no way indicate that there was then present complete 
paralysis of the right median nerve or disability 
approximating that level of severity.  No other medical 
examination or treatment records from VA or other source are 
on file which favor the veteran's argument or otherwise 
denote a basis for assignment of a 70 percent schedular 
evaluation under alternate rating criteria, pain, or 
functional loss, or such a rating by means of extraschedular 
standards.    To that end, a grant of an earlier effective 
date of March 26, 1998, but none earlier, for a 70 percent 
evaluation for postoperative neuropathy of the right median 
nerve is warranted.  

As for the date on which it is shown that the veteran's only 
service-connected disability, his neuropathy of the right 
median nerve, rendered him unemployable, the action taken 
above to assign a 70 percent for such disability as of March 
26, 1998, is significant.  Such rating is an acknowledgement 
that the veteran's neuropathy results in complete paralysis 
of a major nerve that significantly affects the veteran's 
ability to use his dominant upper extremity.  Notation is 
made as well that a former employer of the veteran indicated 
in January 1999 that the veteran was unable to continue with 
his work in an auto body shop in February 1997 because of 
right upper extremity difficulties.  Consideration is also 
accorded the fact that the veteran applied for and was 
receiving a subsistence allowance under Chapter 31, prior to 
March 1998, on the basis of a serious employment handicap, 
although he discontinued training in early March 1998, due to 
his reported involvement in a motor vehicle accident.  His 
Chapter 31 file shows that VA determined later in March 1998 
that it was not feasible for the veteran to achieve his 
stated vocational goal of computer repairman, based in part 
on the aforementioned medical determination of March 26, 
1998.  While no medical professional is shown to have found 
the veteran unemployable prior to November 1998, the record 
as set forth above, and with the benefit of the doubt being 
resolved in the veteran's favor, it is a reasonable inference 
that entitlement to a TDIU arose as of March 26, 1998, but no 
earlier.  Accordingly, an effective date for TDIU entitlement 
of March 26, 1998, but none earlier, is for assignment.


ORDER

Effective dates of March 26, 1998, but none earlier, are for 
assignment for a 70 percent evaluation for postoperative 
neuropathy of the right median nerve and for a TDIU.  


REMAND

Throughout the appellate record, but most particularly in the 
veteran's statement of October 2001, he alleges that he 
served on active duty other than for the period from April 
1953 to April 1956.  He asserts that he had an additional 
period of service in the United States Army from May 1965 to 
June 1966.  No attempt to date is shown by VA to verify this 
service and such must be accomplished prior to entry of a 
final decision on the merits of the veteran's claim for 
service connection for a low back disorder.  The record does 
indicate that the service department contacted VA in the 
early 1960s in order to obtain medical records for the stated 
purpose of verifying the veteran's suitability for a return 
to active duty.  If the alleged additional service did occur, 
attempts are also needed to obtain all pertinent service 
records for that period.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Verify through contact with the 
National Personnel Records Center and the 
service department the veteran's alleged 
period of active duty in the United 
States Army from May 1965 to June 1966 or 
any other period of active duty 
subsequent to the veteran's known 
discharge from active service in April 
1956.  If any additional period of 
service is verified, all service medical 
and personnel records relating to such 
additional period of active duty must be 
obtained for inclusion in the veteran's 
claims folder.  

2.  Lastly, readjudicate the issue of the 
veteran's entitlement to service 
connection for a low back disorder on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


